Citation Nr: 0704610	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado





THE ISSUE

Whether new and material evidence has been presented on the 
legal question of whether the character of the appellant's 
discharge from service is a bar to benefits administered by 
the Department of Veterans Affairs.  





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant served on active duty from February 1974 to 
October 1975.  The character of which is the legal question 
before the Board. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

As the character of the appellant's discharge was previously 
determined by the RO to be a bar to VA benefits in an 
administrative decision in March 1985, the Board must 
determine whether new and material evidence has been 
submitted to reopen the issue of the character of the 
appellant's discharge.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As no document satisfies the threshold due process VCAA 
notice requirements, the case is REMANDED for the following 
action:

Ensure content-complying VCAA notice with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence to include 38 C.F.R. § 3.354); 
of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
status as a veteran); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence 
claim). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  

_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

